197 Pa. Superior Ct. 603 (1962)
Wright
v.
Rickman, Appellant.
Superior Court of Pennsylvania.
Argued March 22, 1962.
April 12, 1962.
Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
*604 Walter R. Milbourne, with him Pepper, Hamilton & Scheetz, for appellant.
Robert E. Gabriel, with him Rudolph S. Pallastrone, and Fortunato, Gabriel & Pallastrone, for appellee.
OPINION PER CURIAM, April 12, 1962:
The order of the court below granting plaintiff's motion for new trial as to Percy Rickman, defendant, is affirmed on the opinion of Judge BURCH of the County Court of Philadelphia, as reported in 26 Pa. D. & C. 2d 514.